Citation Nr: 1448665	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and adjustment disorder with depressive features, to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011, July 2011, and May 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In various rating decisions, the RO has denied entitlement to service connection for PTSD, depression, and a mental health condition with anxiety.  The Board notes that the Veteran's various VA treatment records include diagnoses of adjustment disorder with depressive features and anxiety disorder not otherwise specified (NOS).  The Veteran has also indicated that his depression is related to the pain from his service-connected disabilities.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claims on appeal to entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety, to include as secondary to the Veteran's service-connected disabilities.

In March 2014, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript is of record and has been reviewed.  The Board also held the record open for 60 days following the hearing to give the Veteran time to obtain and submit other supporting evidence, but he did not submit any evidence.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the transcript from the March 2014 Travel Board hearing.  The Virtual VA paperless claims processing system also contains VA treatment records and an April 2012 VA medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

PTSD and Acquired Psychiatric Disorder

The Veteran claims that his PTSD and/or acquired psychiatric disorder, to include anxiety disorder and adjustment disorder with depressive features, are related to his active duty service.  The Veteran did not have combat service; however, he has reported several in-service stressor events related to his service in Alaska, to include witnessing a plane crash, witnessing suicides during basic training, witnessing racial riots, witnessing a bulldozer run over men in a tent, and witnessing men die in an avalanche while climbing a glacier.  The RO has not been able to verify any of the Veteran's reported stressors.  The Veteran also claims that his acquired psychiatric disorder, to include anxiety disorder and adjustment disorder with depressive features, is secondary to the pain from his service-connected disabilities.  

The Veteran was last provided a VA mental health examination in July 2012.  The July 2012 examiner initially provided a diagnosis of adjustment disorder with depressed mood.  The examiner then opined that there was no evidence that the Veteran had a mental health condition caused by or persistently aggravated by his degenerative arthritis of the cervical and lumbar spine.  The examiner did not provide an opinion regarding direct service connection.  In an August 2012 opinion clarification letter, the examiner requested that the diagnosis of adjustment disorder be deleted and replaced with a diagnosis of sleep disorder (which has been subsequently granted as secondary to the Veteran's service-connected disabilities).  The Board finds that the July 2012 VA examination provided an unclear diagnosis and an incomplete opinion.  Since the July 2012 VA examination, the Veteran has been diagnosed with anxiety disorder NOS and adjustment disorder with depressed mood.  Notably, in a letter dated in July 2013, a counselor from the Vet Center indicated that the Veteran reported traumas during his military service and has struggled in ways consistent with that experience.  Additionally, in a September 2011 VA treatment record, a clinical psychologist wrote that the Veteran's response to seeing an accident on the highway was consistent with his assertion that he had traumatic experiences in service.  

The Board observes that the RO attempted to provide the Veteran with another VA mental health examination in November 2012; however, the Veteran failed to report for this examination.  The cancellation notice indicated that the examination notification letter was sent to the Veteran's address; however, there is no notification letter in the claims file.  In January 2013, the Veteran indicated that he was ready to report to any necessary examination.  Based upon review of the evidence, the Board finds that it is unclear whether the Veteran was properly notified of the November 2012 examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine whether there is a current diagnosis of an acquired psychiatric disorder, to include PTSD, anxiety disorder, and adjustment disorder with depressive features, and whether there is a link between any current diagnosis and the Veteran's service, or any of the Veteran's service-connected disabilities.  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are related to his history of significant noise exposure in service.  The Veteran specifically cited to his exposure to jet aircraft while on jump status and his exposure to explosives and automatic weapons during his assignment as an infantryman.  The Veteran's Form DD-214 reflected receipt of a parachute badge.  Military personnel records revealed that the Veteran's military occupational specialty (MOS) was light weapons infantry, which has a high probability of noise exposure.  The Veteran also denied significant post-service noise exposure.  He explained that although he drove an over-the-road truck for 30 years after service, he was in an enclosed cab.

In April 2012, the Veteran was afforded a VA audiological examination for his claimed bilateral hearing loss and tinnitus.  The VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss disability.  The VA examiner's rationale was based solely on the Veteran's enlistment and separation examinations, which showed normal hearing in both ears at all test frequencies without any significant shift in either ear at any frequency.  The Board notes that the absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board therefore finds that the VA medical opinion was inadequate and must be returned to the examiner for a complete rationale that formed the basis for the conclusions reached.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  

With respect to the Veteran's tinnitus claim, the April 2012 VA examiner stated that the Veteran's tinnitus was etiologically related to his hearing loss.  As the VA audiology examiner indicated that tinnitus is associated with his hearing loss, the claim seeking service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim, and the Board will remand the tinnitus claim to adjudicate it at the same time as the bilateral hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Headaches

As to the claim for entitlement to service connection for headaches, the Veteran contends that he developed headaches in the late 1970s.  He claims that his headaches are due to parachuting out of airplanes in service.  The Veteran's Form DD-214 reflects receipt of a parachute badge.  In the alternative, the Veteran contends that his headaches are related to his service-connected cervical spine disability.  

In April 2012, the Veteran was afforded a VA examination for his headaches disability.  The VA examiner noted a diagnosis of tension headaches in 1979.  The examiner noted that the Veteran did not develop headaches until years after he was out of the military.  He explained that review of the medical literature and the long-term effects of multiple parachute jumps did not support the development of headaches other than an indirect relation to neck disease with secondary muscular-tension headaches.  The examiner found that the Veteran's tension-type headaches were not related to any neck pain or stiffness.  Therefore, the examiner opined that the Veteran's headaches were less likely as not caused by or the result of his multiple parachute jumps while on active duty.  Because the examiner did not offer an opinion regarding secondary service connection, the RO requested an addendum opinion.  In the addendum opinion, the examiner explained that the Veteran has multiple issues (medical and mental health) that could easily play into the causation of his tension headaches.  He noted that the clinical entries rarely mentioned any headache symptomatology.  The examiner explained that the Veteran had degenerative disease in other areas of the body, including the neck, which presented a multitude of issues that could contribute to the Veteran's headaches.  The examiner therefore opined that it was less likely than not that the Veteran's tension headaches were "specifically" secondary to the service-connected cervical spine disability because the Veteran had other medical comorbidities that were likely to contribute to his headaches than just the cervical spine disability alone.  The examiner also found that there was no evidence to suggest aggravation.

The Board finds that the VA examiner's opinion was inadequate.  In particular, the examiner's justification for the conclusion that the Veteran's headaches were not "specifically" secondary to the service-connected cervical spine disability is inadequate due to the standard employed in formulating his opinion.  A relationship to a service-connected disability need not be "specifically" related to warrant service connection; rather, if the evidence were merely in equipoise, the legal requirements for awarding service connection would be met.  Moreover, the examiner suggested that the Veteran presented with a multitude of medical issues that could contribute to his headaches.  Because the Veteran is also service-connected for degenerative disc disease of the lumbar spine, bilateral lower extremity radiculopathy, and a sleep disorder, the examiner should consider the effects of any of the Veteran's service-connected disabilities when formulating his opinion.

In light of the foregoing, the Board finds that the VA opinion must be returned to the examiner in order to obtain an adequate opinion regarding secondary service connection with a detailed rationale to support the conclusions reached, to include consideration of any contrary evidence, and any specific facts, evidence, and medical principles relied upon.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

3. After any development deemed necessary is completed, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, and adjustment disorder with depressive features.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  The examiner should identify with specificity any acquired psychiatric disorder 
		that is currently manifested, or that has been 
		manifested at any time during the appeal 
		period. 

		b)  For each acquired psychiatric disorder 
that is currently shown or that has been   manifested at any time during the appeal 
		period, the examiner should opine whether it is 
		at least as likely as not (i.e. probability of 50 
		percent or greater) that such disability was 
		either incurred in, or is otherwise related to, the 
		Vetean's active military service.

		c)  For each acquired psychiatric disorder other 
		than PTSD that is currently shown or that has 
		been manifested at any time during the appeal 
		period, the examiner should opine whether it is 
		at least as likely as not (i.e. probability of 50 
		percent or greater) that such disability was 
		either caused or aggravated by any of his 
		service-connected disabilities.

The complete rationale for all opinions should be set forth.

4. After any development deemed necessary is completed, return the claims file to the April 2012 VA examiners to determine the etiology of the Veteran's hearing loss disability, tinnitus, and headaches disability.  If the April 2012 VA examiners are not available, the claims folder should be reviewed by another examiner(s).  The claims folder (including a copy of this remand) should be reviewed by the examiner(s) and the report should note that review.  If, and only if, determined necessary by the VA examiner(s), the Veteran should be scheduled for another VA examination.

(a) For the Veteran's claimed bilateral hearing loss and tinnitus disabilities, provide a written response to the following inquiry:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus are etiologically 	related to his active service?

(b) For the Veteran's claimed headaches disability, provide a written response to the following inquiries:

(i) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's headaches disability, diagnosed as tension headaches, is etiologically related to his active service?

(ii)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's headaches disability, diagnosed as 	tension headaches, was caused or aggravated by any of his service-connected disabilities.

The examiner(s) should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  

The examiner(s) is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner(s) rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale should be provided for any opinion expressed.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



